Order filed September 14, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00353-CV
                                   ____________

                        SHAKEDRIA WEST, Appellant

                                         V.

  THE ESTATE OF WANDA CASTILLE, REGINALD CASTILLE, AND
                 MONICA HUDSON, Appellees


              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Cause No. 1159146

                                    ORDER

      Appellant’s brief was due August 9, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before September
28, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.